        Case 6:20-cv-00881-ADA Document 42-4 Filed 01/27/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


SONOS, INC.,

               Plaintiff,
                                                    Case No. 6:20-cv-00881-ADA
       vs.

GOOGLE LLC,

               Defendant.



      [PROPOSED] ORDER RE: GOOGLE’S MOTION TO STAY PROCEEDINGS
        PENDING RESOLUTION OF ITS MOTION TO TRANSFER, OR IN THE
           ALTERNATIVE, MOTION TO MODIFY THE CASE SCHEDULE

       BEFORE THE COURT is Google LLC’s Motion To Stay Proceedings Pending Resolution

of Its Motion To Transfer, Or in the Alternative, Motion To Modify The Case Schedule

(“Motion”). Having read and considered the Motion and all supporting papers and responses and

replies thereto, and the argument of the parties, the Court concludes that the Motion should be, and

is hereby GRANTED. All non-venue related proceedings are STAYED pending resolution of

Google’s Motion To Transfer (Dkt. 34).



       ORDERED this            day of                , 2021.



                                                ALAN D ALBRIGHT
                                                UNITED STATES DISTRICT JUDGE
